OFFIQALNOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                                                                 lS787

                ©FF8C1AL BUSIW
                STATE OF TBM&S
                PENALTY FO#v               W£%M$% 02 ir                    $
  12/16/2014 PRIVATE U^jf <**-JgS@K 0006557458 DEcY3°'2014
  BARRETO, ISAAC      tr.Qt. rfoJBfflEP MAILED FROM ^PsVioB-OI
  ?nnHnh;Lday'Hhte+fPoCat!?n f°r lf
  and presented to the Court.
                                    ^iltof Habeas Corpus has been received
                                 ^ ^*- % <v#"
                                                                    Abel Acosta, Clerk

       /fefy                 ISAAC BARRETO
    JJHt~l:D o T°S£to* TRAVIS CO. CORR. CEN -TDC #1431513
   /&%4r* °%r« 5* 3614 BILL PRICE RD.                   REF
  £<^£sDELVALLETX78617
JA'v'RSSB   786it7^7MilH''l1V)Ml'h-''1,HHi,VHiMl'V'li"''l'H'H'll'